Citation Nr: 1125892	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DJD) of the cervical spine (cervical spine disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected strain of the thoracolumbar spine (thoracic spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1997 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Because the Veteran has disagreed with the initial ratings (also referred to as "evaluations") assigned following the grant of service connection for cervical spine disability and thoracic spine disability in the August 2007 rating decision, the Board has characterized these issues as appeals for entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  

The issue of service connection for depression, to include as due to service-connected disabilities, which was adjudicated in a March 2009 rating decision, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's service-connected cervical spine disability manifested forward flexion of the cervical spine limited to 24 degrees. 

2.  For the entire period of initial rating appeal, the Veteran's service-connected thoracic spine disability did not more nearly approximate forward flexion of the thoracolumbar spine limited to 60 degrees or less, or combined ranges of motion 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

CONCLUSIONS OF LAW

1.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, but no higher, for cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Because it is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for cervical spine disability and thoracic spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of rating cervical spine disability and thoracic spine disability.  VA provided the Veteran with examinations in August 2007 and December 2008.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability ratings assigned to the service-connected cervical spine disability and service-connected thoracic spine disability by seeking appellate review.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as a "staged" rating.  Id. at 126.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral, thoracic, and cervical strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Cervical Spine Initial Disability Rating

The Veteran is in receipt of a 10 percent initial rating for service-connected cervical spine disability for the entire initial rating period on appeal (from November 3, 2006) under the provisions of 38 C.F.R. § 4.71a, DC 5237.  After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's service-connected cervical spine disability manifested forward flexion of the cervical spine limited to 24 degrees.

A February 2005 private medical examination reported that the Veteran experienced pain, weakness, and stiffness in the neck and upper back.  A range of motion summary in February 2005 indicated that the Veteran's forward flexion was 0 to 50 degrees.  Extension was 0 to 62 degrees.  Right lateral flexion was 0 to 55 degrees.  Left lateral flexion was 0 to 51 degrees.  Right rotation was 0 to 80 degrees.  Left rotation was 0 to 78 degrees.  

The August 2007 VA examination of the spine report reflects that the Veteran suffered functional limitations of decreased mobility and problems with lifting and carrying.  The Veteran reported that he experienced pain, weakness, and stiffness in the neck and upper back.  The Veteran reported consistent neck pain without flare-ups.  The diagnosis was DJD of the cervical spine.  

A VA range of motion summary in August 2007 indicated that the Veteran's forward flexion was 0 to 26 degrees, with pain.  Extension was 0 to 50 degrees.  Right lateral flexion was 0 to 34 degrees, with pain.  Left lateral flexion was 0 to 38 degrees, with pain.  Right rotation was 0 to 58 degrees, with pain.  Left rotation was 0 to 54 degrees, with pain.  On repetitive use, the VA examiner opined that forward flexion was limited to 24 degrees, with pain, but that there was no significant loss of range of motion following repetitive motion.  

A VA range of motion summary in April 2008 indicated that the Veteran's forward flexion was 0 to 35 degrees, with pain.  Extension was 0 to 40 degrees.  Right lateral flexion was 0 to 15 degrees.  Left lateral flexion was 0 to 20 degrees.  Right rotation was 0 to 45 degrees, with pain.  Left rotation was 0 to 40 degrees, with pain.  

A VA range of motion summary in May 2008 indicated that the Veteran's forward flexion was 0 to 45 degrees.  Extension was 0 to 40 degrees.  Right lateral flexion was 0 to 20 degrees.  Left lateral flexion was 0 to 25 degrees.  Right rotation was 
0 to 50 degrees.  Left rotation was 0 to 50 degrees.  

A VA range of motion summary in November 2008 indicated that the Veteran's forward flexion was 0 to 45 degrees.  Extension was 0 to 5 degrees.  Right lateral flexion was 0 to 15 degrees.  Left lateral flexion was 0 to 20 degrees.  Right rotation was 0 to 45 degrees.  Left rotation was 0 to 45 degrees.  

The December 2008 VA examination of the spine report reflects that the Veteran suffered functional limitations of problems with lifting.  The Veteran reported that he experienced pain, weakness, and stiffness in the neck and upper back.  The Veteran reported consistent neck pain, but no periods of flare-ups.  The VA examiner reported that the Veteran did not use an assistive device for weightbearing and posture, gait, and stance were normal.  The diagnosis was DJD of the cervical spine and cervical strain.  

A VA range of motion summary in December 2008 indicated that the Veteran's forward flexion was 0 to 45 degrees, without pain.  Extension was 0 to 30 degrees, with pain.  Right lateral flexion was 0 to 30 degrees, with pain.  Left lateral flexion was 0 to 30 degrees, with pain.  Right rotation was 0 to 60 degrees, with pain.  Left rotation was 0 to 60 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.

The Board finds that, based on measures of range of motion of the cervical spine and the Veteran's complaints of pain and functional limitation, the Veteran's cervical spine disability more nearly approximates the criteria for a higher initial rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of greater than 15 degrees but not greater than 30 degrees, or combined ranges of motion not greater than 170 degrees, or localized tenderness resulting in abnormal gait or abnormal spinal contour.  

The evidence that shows the criteria for a 20 percent initial disability rating have been more nearly approximated includes an August 2007 VA examination report reflecting that the Veteran had forward flexion of the cervical spine of 24 degrees, with pain.  In reaching this conclusion, the Board has relied upon the evidence of additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the assignment of a 20 percent rating for cervical spine disability, but no higher, is warranted for the entire initial rating period.  38 C.F.R. § 4.71a, DC 5237.  A 30 percent disability rating is not warranted for any period because, even with considerations of additional limitation of motion due to pain and other orthopedic factors, the evidence in this Veteran's case does not show forward flexion of the cervical spine less than 15 degrees or favorable ankylosis of the entire cervical spine.  The evidence also does not show that the Veteran has incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician, so there cannot be a higher initial rating granted under DC 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a.

Thoracic Spine Initial Disability Rating

The Veteran is in receipt of a 10 percent rating for service-connected thoracic spine disability for the entire initial rating period on appeal under the provisions of 
38 C.F.R. § 4.71a, DC 5237.  After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for service-connected thoracic spine disability for any period.

A November 2004 private medical examination report reflects that the Veteran reported that he experienced pain, weakness, and stiffness in the middle and lower back.  A range of motion summary in November 2004 indicated that the Veteran's forward flexion was 0 to 90 degrees, without pain.  Extension was 0 to 20 degrees, with pain.  Right lateral flexion was 0 to 20 degrees, without pain.  Left lateral flexion was 0 to 20 degrees, without pain.  Right rotation was 0 to 30 degrees, without pain.  Left rotation was 0 to 30 degrees, without pain.  

The August 2007 VA examination of the spine report reflects that the Veteran suffered functional limitations of problems with lifting and carrying.  The Veteran reported that he experienced pain and muscle spasms in the middle and lower back.  The Veteran reported that the pain interfered with his ability to sleep.  The diagnosis was chronic thoracic strain.  

A VA range of motion summary in August 2007 indicated that the Veteran's forward flexion was 0 to 70 degrees, with pain.  Extension was 0 to 24 degrees, with pain.  Right lateral flexion was 0 to 32 degrees, with pain.  Left lateral flexion was 0 to 34 degrees, with pain.  Right rotation was 0 to 30 degrees, with pain.  Left rotation was 0 to 30 degrees, with pain.  On repetitive use, the VA examiner opined that additional loss of range of motion following repetitive motion was due to increased pain.  

A VA range of motion summary in April 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees, without pain.  Extension was 0 to 25 degrees, without pain.  Right lateral flexion was 0 to 20 degrees, without pain.  Left lateral flexion was 0 to 20 degrees, without pain.  Right rotation was 0 to 25 degrees, without pain.  Left rotation was 0 to 25 degrees, without pain.  

A VA range of motion summary in May 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees, without pain.  Extension was 0 to 25 degrees, without pain.  Right lateral flexion was 0 to 20 degrees, without pain.  Left lateral flexion was 0 to 20 degrees, without pain.  Right rotation was 0 to 25 degrees, without pain.  Left rotation was 0 to 25 degrees, without pain.  

A VA range of motion summary in November 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees, without pain.  Extension was 0 to 30 degrees, without pain.  Right lateral flexion was 0 to 20 degrees, without pain.  Left lateral flexion was 0 to 20 degrees, without pain.  Right rotation was 0 to 30 degrees, without pain.  Left rotation was 0 to 30 degrees, without pain.  

The December 2008 VA examination of the spine report reflects that the Veteran suffered functional limitations of problems with lifting.  The Veteran reported that he experienced pain, weakness, and stiffness in the middle and lower back.  The Veteran reported consistent middle back pain, but no periods of flare-ups.  The VA examiner reported that the Veteran did not use an assistive device for weightbearing or walking.  The VA examiner reported muscle spasms; however, the Veteran's posture, gait, and stance were normal.  The diagnosis was mild levo curvature, upper thoracic spine and lower thoracolumbar strain.  

A VA range of motion summary in December 2008 indicated that the Veteran's forward flexion was 0 to 70 degrees, with pain.  Extension was 0 to 25 degrees, with pain.  Right lateral flexion was 0 to 25 degrees, with pain.  Left lateral flexion was 0 to 25 degrees, with pain.  Right rotation was 0 to 30 degrees, with pain.  Left rotation was 0 to 30 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.

Based upon these findings, the Board finds that, even with the consideration of additional limiting factors indicated in DeLuca and 38 C.F.R. §§ 4.40, 4.45, the assignment of a rating in excess of 10 percent for thoracic spine disability is not warranted for any period of initial rating appeal, as the requirements of forward flexion of the thoracic spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been met at any time during the initial rating period.  38 C.F.R. § 4.71a, DC 5237.  

In reaching this conclusion, the Board has considered whether a higher disability rating is warranted based on additional functional loss or limitation of motion of the thoracolumbar spine due to pain or weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's generally reported impairment of function in occupational settings, such as problems with lifting and carrying, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the December 2008 VA examination report reflects specific findings of no additional limitation of flexion with repetitive use, with no noted additional limitation on motion with repetitive use due to painful motion, weakness, impaired endurance, incoordination, or instability, or fatigue.  

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of limitations due to pain.  

The evidence also does not show that the Veteran has incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician, so there cannot be a higher initial rating granted under DC 5243 for intervertebral disc syndrome.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for thoracic spine disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for service-connected cervical spine disability or service-connected thoracic spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected cervical spine disability and service-connected thoracic spine disability.  The service-connected cervical spine disability and service-connected thoracic spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's service-connected cervical spine disability or service-connected thoracic spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for cervical spine disability of 20 percent, but no higher, for the entire initial rating period is granted.

An initial disability rating in excess of 10 percent for thoracic spine disability is denied.

REMAND

In October 2008, the Veteran filed a claim for service connection for depression.  The RO denied the claim for service connection for depression in a March 2009 rating decision.  In a statement received in November 2009, the Veteran continued to complain that he had depression due to his service-connected back and neck disabilities and asked for another VA examination.  This statement may be reasonably construed as expressing disagreement with the RO's March 2009 rating decision denying service connection for depression, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of service connection for depression.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  Accordingly, the issue of service connection for depression, to include as secondary to service-connected disabilities, is remanded for issuance of a SOC.

Accordingly, the issue of service connection for depression is REMANDED for the following action:

The Veteran and his representative should be furnished with a Statement of the Case addressing the claim for service connection for depression, to include as secondary to service-connected disabilities.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


